 
Exhibit 10.91
 
TERMINATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS
 
 
The intent of this Agreement and Release is to amicably and finally resolve and
compromise all potential issues and claims surrounding the employment of Sussie
Hereford (“the employee”) by Aspect Communications (“Aspect”) and the
termination of that employment.
 
1.    Definition of Parties:  References in this Agreement to Aspect shall
include any and all parent, subsidiary and affiliated corporations and business
entities and all shareholders, officers, directors, agents, managers, employees,
representatives, attorneys, and successors and assigns of those corporations and
entities. References to Ms. Hereford shall include all of her representatives,
attorneys, heirs, and successors and assigns.
 
2.    Aspect’s Consideration For Agreement:  In exchange for the promises of Ms.
Hereford described below, Aspect agrees to provide the employee with the
following benefits. These benefits are in addition to any payments or benefits,
which the employee is otherwise eligible to receive as a result of the
termination of her employment.
 
a)  Ms. Hereford’s last day of active employment for Aspect was October 14,
2002. For the period from October 15, 2002 through January 3, 2003, the employee
shall remain employed on inactive status with her currently existing
compensation and benefits in the capacity of Executive Advisor to Gary Wetsel in
accordance with Paragraph 5 of this Agreement. The employees status as an
inactive employee and advisor to Mr. Wetsel shall terminate earlier than January
3, 2003 (the “Termination Date”) in the event that she becomes employed by
another employer. In the capacity of Executive Advisor, the employee will take
direction specifically from Mr. Wetsel and not be expected to provide counsel or
support to any other Aspect employee without prior approval from Mr. Wetsel. The
employee shall continue to vest vacation benefits and Aspect stock options
through her Termination Date.
 
b)  Within ten days of the employee’s Termination Date, Aspect shall pay to her
an additional lump sum severance payment of $49,846.15, equal to 12 weeks of her
currently existing salary, less all normal payroll deductions.
 
c)  Within ten days of the execution of this Agreement, Aspect will pay the
employee the additional sum of $10,000 to reimburse her for the cost of
outplacement services.
 
d)  Aspect will pay the cost of continuing the employee’s currently existing
health benefits through COBRA for three months after her Termination Date, or
until she obtains other full time employment, whichever comes first. After
Aspect ceases making COBRA payments, the employee shall be entitled to continue
insurance coverage at her own expense for the remainder of the COBRA period.



--------------------------------------------------------------------------------

 
3.    Payout of Accrued Vacation:  Aspect shall pay the employees accrued and
unused vacation benefits at her Termination Date.
 
4.    Ms. Hereford’s Resignation as Corporate Secretary:  The employee agrees to
provide Aspect’s Board of Directors with a written resignation from her position
as Corporate Secretary.
 
5.    Cooperation in Transitional Matters:  The employee shall make herself
available to Aspect during the period that she is an inactive employee to answer
questions, provide information, and otherwise cooperate with Aspect in any
pending or transitional matters about which she may have knowledge, including
any investigations, audits, legal proceedings or other business matters.
 
6.    Ms. Hereford’s Waiver of All Legal Claims:  In consideration for the
payments and promises described above, the employee does hereby completely
release and forever discharge Aspect from all claims, rights, obligations, and
causes of action of any and every kind and character, known or unknown, which
the employee may now have, or has ever had, arising from or in any way connected
with the employment relationship between the parties, any actions during that
relationship, or the termination of that relationship.
 
This release includes but is not limited to: a) all “wrongful discharge” or
“wrongful termination” claims; b) all claims relating to any contracts of
employment, express or implied; c) all claims for breach of any covenant of good
faith and fair dealing, express or implied; d) all claims for any tort of any
nature; e) all claims for attorney’s fees and costs; and f) all claims under any
federal, state, or municipal statute, ordinance, regulation or constitution,
including specifically any claims under the California Fair Employment and
Housing Act, the California Labor Code, Title VII of the Civil Rights Act of
1964, the Americans With Disabilities Act, the Employee Retirement Income
Security Act and any other laws or regulations relating to employment or
employment discrimination.
 
7.    Confidentiality Provision:  The employee agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
disclosed to any other person except her immediate family, her legal counsel,
taxing authorities in connection with her filing of federal or state tax
returns, or as otherwise required by legal process or applicable law. If the
employee makes authorized disclosure of this Agreement to such third parties she
shall do whatever possible to prevent further dissemination or disclosure of
that information by those persons.



2



--------------------------------------------------------------------------------

 
8.    Ms. Hereford’s Acknowledgment of California Civil Code § 1542:  The
employee states that she has read Section 1542 of the Civil Code of the State of
California, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Ms. Hereford understands that Section 1542 gives her the right not to release
existing claims of which she is not now aware, unless she voluntarily chooses to
waive this right. Having been so apprised, the employee nevertheless hereby
voluntarily elects to, and does, waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in her favor, known or
unknown, from the subject of this Agreement.
 
9.    Non-Admission Clause:  Nothing in this Agreement shall be construed as an
admission by Aspect of any wrongdoing by the Company or any liability arising
from the subjects covered in this Agreement.
 
10.    Representations Regarding Age:  The employee represents that she is less
than 40 years of age as of the date that she executes this Agreement.
 
11.    Non Disparagement:  The parties mutually agree that they shall refrain
from disparagement of the other party. If Aspect is requested to provide a job
reference or other information regarding the employee’s employment the Company
shall do so in accordance with its normal procedures.
 
12.    Return of Property:  To the extent she has not already done so, the
employee shall immediately return to Aspect all Aspect property, including all
keys, credit cards, files, documents, business records, customer records,
computer discs and other Aspect property and assets that may be in her
possession or control.



3



--------------------------------------------------------------------------------

 
13.    Entire Agreement:  This Agreement constitutes the entire understanding of
the parties on the subjects covered. The employee expressly warrants that: a)
she has read and fully understands this Agreement; b) she has had the
opportunity to consult with legal counsel of her own choosing and to have the
terms of the Agreement fully explained to her; c) she is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained in this document; and d) she is executing this Agreement
voluntarily, free of any duress or coercion.
 
Dated:
 
            10/16/02                                     

--------------------------------------------------------------------------------

 
    
 
/s/    JOHN VIERA                                      
                              

--------------------------------------------------------------------------------

           
John Viera,
Senior Vice President, Human Resources
For Aspect Communications
Dated:
 
            10/16/02

--------------------------------------------------------------------------------

     
/s/     SUSSIE HEREFORD

--------------------------------------------------------------------------------

           
Sussie Hereford



4